The substitute specification filed on 10 March 2021 has been reviewed, found acceptable and has replaced the original specification.
The disclosure is objected to because of the following informalities found in the substitute specification: Page 9, lines 3 & 4, note that the recitation of “Self-supporting sections 27” should be rewritten as --Self-supporting sections 27 and 29-- for an appropriate characterization consistent with the labeling in  FIGURE 3. Page 12, line 10, note that the recitation of “V-clamp 30” should be rewritten as --V-clamp 50-- for an appropriate characterization consistent with the labeling in FIGURE 6A.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 12, 14; 15; 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 7 & 8, note that it is unclear how “at least three waveguides” as recited herein relates to the earlier recitation in line 3 of “at least two waveguides” (i.e. the at least three waveguides are a part of the at least two waveguides, the at least waveguides are separate and distinct from the at least two waveguides, etc.) and thus appropriate clarification is needed.

In claim 5, note that it is unclear whether the waveguide of “variable cross-sectional area”, recited herein would be compatible and consistent with the “rectangular” waveguide cross-section, as recited in claim 4, especially since a rectangular cross-section is a fixed is nature and thus would not be considered to be a variable cross-sectional area. Appropriate clarification is needed.
In claim 14, line 2, note that it is unclear how “a RF signal network”, recited herein relates to “a radio frequency (RF) network”, as recited in claim 1 (i.e. one in the same network, distinctly different networks, etc.). Appropriate clarification is needed.
In claim 15, last line therein, note that it is unclear how “a respective waveguide”, recited herein relates to the earlier recitation of “a plurality of waveguides”, respectively at these instances (i.e. the respective waveguide is a part of the plurality of waveguides, the respective waveguide is separate and distinct from the plurality of waveguides, etc.) and thus appropriate clarification is needed.
In claim 19, line 7, note that it is unclear how “a first of at least two waveguides”, recited herein relates to the earlier of recitation of “one or more waveguide assemblies” (i.e. the at least two waveguides and the one or more waveguide assemblies are one in the same feature, the at 
The following claims have been found to be objectionable for reasons set forth below: 
In claim 15, lines 5, 6, note that --one-- should be inserted after “first” (i.e. line 5) and inserted after “second” (i.e. line 6), respectively at these instances for an appropriate characterization; line 5, note that --the-- should be inserted prior to “at” for an appropriate characterization.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-8, 12, 14; 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Buer et al (of record). 
Regarding claims 1, 15, 16, note that Buer et al (i.e. FIG. 3) discloses a waveguide assembly (e.g. phase array antenna system 80), comprising: a plurality of waveguides (e.g. a number of waveguides (116) numbering three or more), where the waveguides are integrally formed with respect to each other within a waveguide region (i.e. 114) after assembly, wherein adjacent waveguides (116) have a common wall there between; one or more waveguide connectors (i.e. interface plate 100) including a flange (i.e. mating face 110), wherein the plural (i.e. at least three waveguides (116) open into the flange as corresponding plural waveguide . 
Claims 1, 2, 4, 6-8, 12, 14; 16; 19 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Smith, Jr. et al (of record). 
Regarding claims 1, 15, 16, note that Smith, Jr. et al (i.e. FIGS. 1, 2, 8) discloses a waveguide assembly (i.e. 108), comprising: a plurality of waveguides (i.e. cavities (106) of rectangular cross-section numbering three or more) that are all integrally connected to each other through a common wall (e.g. see FIG. 2); one or more waveguide connectors (i.e. first portion (112) that defines a flange having plural waveguide ports (i.e. at least three cavities (106) located within the flange) aligned with the plural waveguides (106), such that the waveguide connector (112) is integrally formed with the waveguide assembly (108), after assembly. Regarding claim 6, note that the plural waveguides (106) are formed within a structure (i.e. second portion 120) that provides mechanical support for the plural waveguides (106) within the structure (120). Regarding claim 7, 12, 14, note that FIG. 8 discloses that the above described waveguide assembly (108) is connectable to another waveguide assembly through the connection of the first portion (112) to a waveguide portion (260). Regarding claim 8, note that the waveguide assembly (108) with plural waveguides (106) is integrally formed with a RF signal network .
Applicant's arguments filed 10 March 2021 have been fully considered but they are not persuasive.
Regarding the rejections made under 35 USC 112, paragraph (b), and in particular with respect to claim 14, applicants’ have asserted that the recitation of “an RF signal network” is in the preamble of claim 1 and thus does not impart a positive structural limitation and therefore, the subsequent recitation in claim 14 of “a RF signal network” is in compliance with paragraph 112(b).
The examiner, having considered applicants’ assertion, finds such an assertion unpersuasive. It should be noted that all wording, even in the preamble of an independent claim, should be considered. Accordingly, the presence of such wording, even if not considered to be a positive limitation, would prove to be ambiguous, especially when considering the same wording is used in a subsequent dependent claim and thus would raise questions as to the relationship between the same wording used in the earlier and subsequent instances (e.g. is each the same limitation?, are they different limitations?, etc.). Accordingly, appropriate clarification is needed.
Regarding the prior art rejections, and in particular with respect to the Buer et al and Smith et al references, applicants’ have asserted that each of the Buer et al and Smith et al do not teach that the flange(s) are formed integral with the at least three waveguides (i.e. the flanges are detachable in each of Buer et al and Smith et al).
The examiner, having considered applicants’ assertions, finds such assertions unpersuasive. First, it needs to be pointed out that in light of amendments made to the claims and 
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
Claims 3, 5, 9, 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all the limitations of the base claim and any intervening claims.
Claims 17, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee